DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on October 22, 2019.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulicny et al. (USP 7,025,328) in view of Berthold et al. (USP 6,152,642).
Ulicny teaches an actuator assembly, the actuator assembly comprising: a wall defining a slot (46) that extends between an open-end formed along an edge of the wall and a second end, wherein a width of the slot as defined by the wall is substantially uniform between the open-end and the second end.
Ulicny does not teach the slot having the claimed positioning device.  However, it was known in the art to configure a connection with a slot having a positioning device.  For example, Berthold teaches a connection between a first components (1) and a second component (3), the first component having a slot (5) with a position device (9), 


[AltContent: textbox (3rd)][AltContent: textbox (1st)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lower section)][AltContent: textbox (2nd)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    205
    256
    media_image1.png
    Greyscale
[AltContent: textbox (Upper section)]





As shown in the above annotated Figure 5a, Berthold teaches the lower section of the positioning device includes a constricted portion located between a first end and a second end of the lower section, a width of the lower section being defined by a third distance that is greater than the first distance.  
Berthold illustrates the constricted portion of the lower section is defined by a portion of each of the first leg and the second leg.  
Berthold illustrates the positioning device comprising a spring clip.  
	With respect to claims 9 and 17, Ulicny modified with Berthold teaches a drive member supported within the housing, the drive member configured to operably engage and rotate an elongated member (32 of Ulicny); a shaft adapter (14 of Ulicny) supported relative to the drive member adjacent a first end of the housing, the shaft adapter comprising: a drive member engaging portion; and an elongated member engaging portion configured to secure and rotationally fix the shaft adapter relative to an elongated member, the positioning device (Berthold) including an engagement structure; wherein the engagement structure defines a first travel path along the slot having a first length during installation of the actuator, and defines a second travel path along the securement slot having a second length during operation of the actuator, the second length being greater than the first length.
	With respect to claim 10, Ulicny illustrates the first travel path defined between an open end of the slot and a first position along the length of the slot, and the second 
	  With respect to claim 11, Ulicny modified with Berthold teaches the engagement structure comprises a passageway that defines each of the first travel path and the second travel path, the securement element being positioned within the passageway of the positioning device during installation of the actuator.  
With respect to claim 12, Berthold illustrates the engagement structure comprises a pair of legs, and wherein the passageway is defined between a first leg and a second leg of the pair of legs.  
With respect to claim 13, Berthold illustrates a portion of the passageway extending along the slot between the second position and the closed end of the slot is defined by a first width during installation of the actuator, and by a second width during operation of the actuator, the second width being greater than the first width.  
With respect to claim 14, Berthold illustrates the positioning device is defined by a spring clip.  
With respect to claim 15, Berthold illustrates, the positioning device further comprising a constricted portion that is located at a third position along the length of the slot located between the first position and the open end of the slot, wherein a width of the travel path at the constricted portion is less than a width of the securement element.  
With respect to claim 16, Ulicny modified with Berthold teaches the engagement structure extends across a width of the slot at a location along the length of the slot corresponding to the first position during installation of the actuator, and extends across 
With respect to the method claims 17-20, Ulicny modified with Berthold teaches an actuator that inherently meets the method limitations.

Allowable Subject Matter
Claims 3 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658